SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Emerging Markets Equity Fund The Board of Trustees for the fund has approved (i) the appointment of Deutsche Alternative Asset Management (Global) Limited, an indirect wholly–owned subsidiary of Deutsche Bank AG (”DAAM Global”), as sub–advisor to the fund; and (ii) the sub–advisory agreement between Deutsche Investment Management Americas Inc. (”DIMA” or the “Advisor”), the fund’s investment advisor, and DAAM Global, its affiliate. DAAM Global is expected to assume the day–to–day management of the fund on or about May 1, 2014. The Advisor, subject to the approval of the Board, has ultimate responsibility to recommend the hiring, termination and replacement of sub–advisors for the fund. The fund and the Advisor have received an exemptive order from the SEC that allows the Advisor, subject to the approval of the fund’s Board, to appoint DAAM Global as the fund’s sub–advisor without obtaining shareholder approval. The fund and the Advisor are subject to certain conditions imposed by the SEC order. The changes noted below are effective as of the date DAAM Global assumes day–to–day management of thefund. The following information replaces the existing disclosure contained under the “Management process” sub–section of the ”PRINCIPAL INVESTMENT STRATEGY” section within the summary prospectus. Management Process: Portfolio management uses a four step management process. In the first step, using a macroeconomic outlook, portfolio management assesses the general outlook for emerging market equities. The keydrivers of this outlook are growth, valuation, and sentiment. This process is then applied at individual country and sector levels to determine country and sector weightings. In the second step, portfolio management performs a bottom–up fundamental analysis, resulting in recommended stocks for the countries and sectors identified in step one and the corresponding target prices for those stocks. In the third step, portfolio management constructs the fund’s portfolio, weighting individual stocks based on management’s assessments and setting individual country and sector market exposure based on management’s outlook. In the fourth and final step, portfolio management actively monitors the fund’s portfolio, including an ongoing assessment of the portfolio’s risks. The following information replaces the existing disclosure under the “MANAGEMENT” section of the summary prospectus. Investment Advisor Deutsche Investment Management Americas, Inc. Sub–Advisor Deutsche Alternative Asset Management (Global) Limited Portfolio Manager(s) Sean Taylor, Managing Director. Portfolio Manager of the fund. Joined the fund in 2014. Please Retain This Supplement for Future Reference January 15, 2014 PROSTKR-324
